Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on December 27, 2021.

Status of Claims

Claim 1 has been amended.
Claims 1-6 are currently pending and have been examined. 


	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-6 are drawn to a system (i.e., a machine/manufacture). As such, claims 1-6 are drawn to one of the statutory categories of invention (Step 1: YES).


Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
receive promotion data; 
generate a first set of coupon data based upon the promotion data; 

These steps, under its broadest reasonable interpretation, describe or set-forth offering coupons for medically tailored meals, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of 

The claim(s) recite the additional elements/limitations of:
“server”
“promotion analysis server”
Retail store system comprising a store controller”
“terminals”
“a processor”
“a storage device commutatively coupled to the process[or]”
“logic configured to be processed by the processor” 

The requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because coupon data comprising approved products is insignificant data (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than 

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor”   serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data” " simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of providing incentives [coupons] to encourage desired behavior ([0004] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.



The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
		
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (2016/0063532).

Claim 1
Loeb discloses a promotions system server configured to increase customer purchases:
a server system comprising an approved product list server coupled to a promotion analysis server (Loeb [0078]); See at least “The health promotion organization 704 may transmit the eating goals/guidelines [approved product list] for the participant to the system computer 702 and may also indicate to the system computer 702 [promotion analysis server] a level and/or duration of time of funding for incentives that the health promotion organization 704 will make available to induce the participant to adopt healthy eating habits….The incentive/disincentive data may reflect a diet strategy [approved product list] designed for the user, and may implement and/or reflect one or more rules intended to govern the user's food purchasing habits.”
the server system configured to communicate with a retail store system comprising a store controller (Loeb [0172][0034]); See at least “The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase or proof-of-visit, to the reward sponsor or reward processor in a proof-of-performance verification system. Such actions may occur either in physical retail outlets, at an in-store kiosk or scanning system, on the Internet, by using a webcam attached to a computer, on a communication device 108 such as a mobile phone or web enabled digital camera…[emphasis added]”
the approved product list server configured to develop and transmit a list of approved products managed by the server system (Loeb [0078]-[0081]); Where the system computer [server] provides incentives when a user purchases fresh fruit [approved product].
the store controller configured to communicate with one or more terminals within a retail store environment (Loeb [0034][0041][0043]);  See at least “The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase or proof-of-visit, to the reward sponsor or reward processor in a proof-of-performance verification system. Such actions may occur either in physical retail outlets, at an in-store kiosk or scanning system, on the Internet, by using a webcam attached to a computer, on a communication device 108 such as a mobile phone or web enabled digital camera…[emphasis added]”
a processor; and a storage device commutatively coupled to the process, the storage device comprising (Loeb [0005]):
logic configured to be processed by the processor to [0013]: receive promotion data; generate a first set of coupon data based upon the promotion data (Loeb [0140][Claim 3]); See “In some embodiments, as noted above, at least some of the offers may be offers generated specifically for, and available only to, the user.”

transmit generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data (Loeb [0012][0118]). See at least “a rewards offer facility that comprises coupons, rebates, or other incentives related to the shopping list items, wherein when the shopping list item is recognized, the shopping list item is searched in a database of coupons or rebates or other purchase incentives for a match to communicate to a user.” See also [0073] “In particular, a system 700 that promotes healthy eating habits may be provided. The wellness promotion system may, like the proof-of-performance system described above, use images of paper purchase receipts, digital receipts or other means to verify purchases (i.e., food purchases) by system participants, and may award incentives and/or apply disincentives to the participants based on the verified food purchases to induce participants to engage in and maintain healthy eating habits, as reflected in the participants' purchasing habits.”

Claim 6
Loeb discloses: 
wherein data relating to the purchased product is transmitted to the promotions system server upon completion (Loeb [0006]). See “The system may further include a reporting facility that provides real-time tracking of offers and redemptions. The system may further include a dashboard that allows offer sponsors to manage and track offers and redemptions.”

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (2016/0063532) in view of Doak (2013/0290088).

Claim 2
Loeb discloses the limitations above, but does not explicitly disclose:
wherein the retail server checks purchased products against the approved products list data (Doak [0023]). See “Purchase data (in digital format or otherwise) received by a matching data processing system at 410, which matches purchases made by an individual employee to items that are approved for incentives [approved products list] at 420.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data, as taught by Doak, as an added assurance that the discount was applied to the correct item.

Claim 3
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein the retail server checks purchased products against the medically tailored meals data (Doak [0020]). See at least “the employee is given incentivized healthy eating indications by being informed that certain foods the employee may purchase are incentivized (e.g., by discounts or other benefits) at 220.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data, as taught by Doak, as an added assurance that the discount was applied to the correct item.




Claim 4
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein checking the purchases against the medically tailored meals data comprises accessing data related to the nutritional content of the purchased products (Doak [0017][0018]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to further ensure that healthy items are being purchased.

Claim 5
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein the retail server provides a discount to at least one of the purchased products if at least a combination of two or more items within the purchased products qualify as a medically tailored meal based on the nutritional content data surpassing a first threshold (Doak [0017]-[0019]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Doak does not explicitly disclose that the discount is based on nutritional content data surpassing a first threshold. However, Doak teaches a rating based on a measure of nutrition of the products [0017]. A reward is determined based on the calculated rating. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that rating is based on nutritional content. 
.


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Enfish

With regards to Applicant's arguments with regards to the Enfish decision, the Examiner notes that the while the Enfish decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered. "The Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Enfish is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Enfish is simply not persuasive. This is particularly the case, as the subject matter in Enfish deemed eligible was directed solely to an apparatus containing means plus- function limitations all directed to how data was being stored in the database, and the specification was explicitly clear on the improvements and advantages of such an arrangement.

Due to the means-plus-function language, which required a more narrow interpretation of the claim language, this disclosure in the specification was vital to the determination of patent eligibility. Finally, only the specific facts in Enfish resulted in a decision of patent eligibility. Moreover, displaying advertisements is certainly not a significant, hardware-based "computer function." "Generating" and “transmitting” coupon 

Applicant argues: McRo


Examiner respectfully disagrees. The Examiner notes that the concept in McRO is entirely different from that of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention similarly improves an existing technological process. While the Examiner appreciates Applicant's comparison to McRO, those "rules" are quite different than the alleged "rules" of the instant invention. In fact, the instant claims are really more of operative steps that are done one-by-one (like stepping through a flowchart with binary options of yes or no) rather than being controlled and implemented by significant, imperative and transformative "rules" that are specifically governing the implementation of the invention. And these steps are certainly not like the complicated rules used in McRO. 

In McRO, the claims were drawn to a complex methodology of synchronizing audio files with lip movement and facial expressions in computer animation. In its ruling, the Federal Circuit noted that the claims did not simply disclose an automated task previously performed by humans, but instead recited a new computerized process that was not previously used by animators. In reaching this conclusion, the court looked to the pleadings to determine if the parties provided any evidence as to whether or not the process had been previously used in the animation.

In their answer, Defendants provided no evidence that the process previously used by animators was the same as the process required by the claims (McRO at 24). Conversely, the Plaintiffs substantiated their 

Turning to the instant invention, it is clear that the claims are merely drawn to a method of matching items on a list to coupons that is performed in a routine and conventional manner via generic computer technology. Therefore, notwithstanding Applicant's insistence to the contrary, the claims of the instant invention are not triggered by the holding in McRO, but rather disclose a number of abstract ideas (as explained above) that are associated with generic computer technology. As such, the claims remain ineligible under section 101.

	

Applicant Argues: Amdocs

Examiner respectfully disagrees. Amdocs is directed to a system, method, and computer program for merging data in a network-based filtering and aggregating platform as well as a related apparatus for enhancing networking accounting data records.

The discussion states the reasons for eligibility:
“In other words, this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and “gatherers” which “gather” information. However, the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality… The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47.”

Examiner has not found the instant claims to require generic components to operate in an unconventional way. The claims are directed to data gathering and matching which has not been found to be patent eligible.

Applicant's arguments with respect to the arguments and amendments presented have been fully considered but they are not persuasive. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681